DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/21/2021 has been entered.
 
Response to Arguments
Applicant's arguments filed 06/21/2021 for claims 1-19 have been fully considered but they are not persuasive. 

Regarding claim 1, applicant argues that Zhao and Song fail to teach “wherein the vertical splitting orientation and the horizontal splitting orientation vary with the width and/or height of the block, respectively,” particularly stating that the horizontal/vertical transform in Song is different from that recited in the claims based on argued rationale, specifically in that Song discloses where an intra prediction of a chroma component may be performed in units of N/2xN/2 pixel blocks and where “prediction directions may use an average value prediction independent of a prediction mode of a luma component, a horizontal prediction, a vertical prediction, a plane prediction, a mode according to an intra prediction mode of a luma component, and a prediction mode such as a prediction mode using a 
	However, reading the claim in the broadest reasonable sense, the examiner respectfully disagrees. As seen in FIG. 23A of Song, the vertical splitting and horizontal splitting of blocks varies depending on the width and/or height of the block. For example, horizontal splitting of the two blocks in the lower-left quadrant [both being numbered 2] is different from horizontal splitting of the bottom-right two blocks in the upper-left quadrant, likewise these are both different from the vertical splitting in the upper right quadrant, each of these splits being different because of orientation as well as their respective width/height. The examiner notes that the wording of the claim limitation is rather broad, as it merely requires that the vertical/horizontal orientation splits to vary with width and/or height which are taught by Song as described above. Furthermore, regarding applicant’s other arguments, as described in ¶0339 the transform mode as taught by Song may be adaptively selected at least per subblock and as seen in FIG. 23A would be based upon at least its orientation as well as width or height.
	Therefore the rejection of claim(s) 1 is/are maintained. Regarding arguments pertaining to claim(s) 16-18, for reasons similar to those discussed above for claim 1, the examiner respectfully disagrees. Therefore the rejection of claim(s) 16-18 is/are maintained. Regarding claim(s) 2-13 and 15 the claim(s) is/are dependent upon claim(s) 1, and are still rejected under the same basis as claim(s) 1 and the arguments presented above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1-7, 13 and 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. (“Zhao”) (U.S. PG Publication No. 2019/0281321) in view of Song et al. (“Song”) (U.S. PG Publication No. 2013/0034153).
	It is to be noted that the information provided by Zhao is also supported in the provision application of 62/639,998, filed March 7th, 2018.

In regards to claim 1, Zhao teaches a decoding method comprising: 
	decoding transform coefficients for a block of pixels coded by the inter mode from a bitstream (See ¶0004 in view of 0007 wherein particularly intra mode is described, see ¶0061 in view of FIG. 5 wherein transform processing may occur for inter coding mode as well; also see ¶0101 and FIG. 8); 
	deriving a transform setting based on a block processing setting for the block of pixels (See ¶0018-0023; also see ¶0138 and 0139); 
	processing the block of pixels according to the block processing setting (See FIG. 13), wherein processing the block of pixels comprises performing an inverse transform operation for the transform coefficients to generate a set of residual pixels according to the transform setting (See ¶0059 and FIG. 5 for the decoder version which produces an inverse transform operation, this is taken in view of the overall transform processes described above); and 
	reconstructing the block of pixels based on the set of residual pixels (See FIG. 5 and 13 in view of ¶0018-0023 and 0138-0139).
	Zhao, however, fails to teach wherein the block processing setting controls a Sub-Block Transform (SBT) operation that partitions the block of pixels into a plurality of sub-blocks and performs transform for a particular sub-block in the plurality of sub-blocks, wherein the block processing setting comprises an orientation of the partitioning of the block, a width or height of the block, and a position of 
	In a similar endeavor Song teaches wherein the block processing setting controls a Sub-Block Transform (SBT) operation that partitions the block of pixels into a plurality of sub-blocks and performs transform for a particular sub-block in the plurality of sub-blocks (See ¶0338-0340 and ¶0189 in view of FIG. 23A, it is noted that although these specific paragraphs talk about intra-mode, it is understood that block transformation occurs in inter-mode as well as described above by Zhao, additionally the sub-block processing occurs in inter mode as well as seen in ¶0342 of Song), wherein the block processing setting comprises an orientation of the partitioning of the block, a width or height of the block, and a position of the transformed sub-block (See ¶0338-0340; it is to be noted that “orientation” is not defined under applicant’s instant specification), wherein the orientation of the partitioning of the block is one of a vertical splitting orientation and a horizontal splitting orientation (See ¶00338-0340 wherein the transform orientation may be either horizontal or vertical, which fits in line with for example ¶0035 of the instant application’s specification submitted on 04/11/2019; see FIG. 23A for an example of a split), and wherein deriving the transform setting comprises selecting a transform mode from a plurality of transform modes based on the block processing setting (See ¶0338-0340), and wherein the vertical splitting orientation and the horizontal splitting orientation vary with the width and/or height of the block, respectively (See FIG. 23A of Song wherein the vertical splitting and horizontal splitting of blocks varies depending on the width and/or height of the block; for example, horizontal splitting of the two blocks in the lower-left quadrant [both being numbered 2] is different from horizontal splitting of the bottom-right two blocks in the upper-left quadrant, likewise these are both different from the vertical 
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Song into Zhao because it allows for the continued use and improvement of using differing transform types into subblock partitions as well.

In regards to claim 2, Zhao teaches the method of claim 1, wherein the transform setting comprises a target transform mode that is selected from a plurality of candidate transform modes based on the block processing setting for the block of pixel (See ¶0117-0124 in view of Tables 1,2 and 3).

In regards to claim 3, Zhao teaches the method of claim 2, wherein a target transform group is selected from at least one first group and at least one second group based on a transform flag, the plurality of candidate transform modes belongs to either the first group or the second group, the target transform mode is selected from the candidate transform modes belonging to the target transform group (See for example ¶0018-0023 wherein a flag may be used to decide which groups and types of transforms to use; see ¶0120 for a different example which also reads upon the claim language).

In regards to claim 4, Zhao teaches the method of claim 3, wherein the transform flag is parsed from the bitstream or determined according to the block processing setting (See ¶0138 and 0139).

In regards to claim 5, Zhao teaches the method of claim 2, wherein the target transform mode is determined according to an index derived from the bitstream or the block processing setting (See ¶0138 and 0139; also see ¶0018-0023).

In regards to claim 6, Zhao teaches the method of claim 2, wherein at least one of the candidate transform modes comprises a transform type for horizontal transform and a transform type for vertical transform (See ¶0117-0124; also see ¶0018-0023).

In regards to claim 7, Zhao teaches the method of claim 1, wherein the transform setting is not included in the bitstream as a syntax element (Taking the broadest reasonable interpretation consistent with applicant’s spec wherein the transform setting is not in the bitstream as a syntax element, but rather derived from the block processing setting, Zhao does not specify that the transform setting is defined as a syntax element, and indeed it is derived during block processing).

In regards to claim 13, Zhao teaches the method of claim 1, wherein the block processing setting controls a prediction direction of a motion candidate (See at least ¶0010, 0011 and 0013; also it is understood that motion vectors provide direction as well, motion vectors being first mentioned in ¶0055), and wherein deriving the transform setting comprises selecting a transform mode from a plurality of transform modes based on the prediction direction (See at least ¶0136, 0143 and 0147).

In regards to claim 15, Zhao fails to teach the encoding method of claim 1, wherein the transform setting specifies whether subblock transform (SBT) is applied or not.
	In a similar endeavor Song teaches wherein the transform setting specifies whether subblock transform (SBT) is applied or not (See ¶0339-0340 wherein transform types may be done on macroblock or subblock levels depending on transform type, thus specifying whether subblock transformation is applied or not).


In regards to claim 16, the claim is rejected under the same basis as claim 1 by Zhao in view of Song wherein the encoder version may be seen in ¶0069-0071, 0006 and FIG. 6.

In regards to claim 17, Zhao teaches an encoding method comprising: 
	receiving a block of pixels coded by inter mode of a video picture (See ¶0004 in view of 0007 wherein particularly intra mode is described, see ¶0061 in view of FIG. 5 wherein transform processing may occur for inter coding mode as well; also see ¶0101 and FIG. 8); 
	deriving a transform setting based on a height or a width of the block of pixels (See ¶0059 wherein a transform is executed based on a received quantized transform coefficient, information regarding which transform to use, block size, quantization factor, quantization scaling, etc.; also see ¶0117-0126 in view of Table 1 and 2 wherein it is known under HEVC that various transform functions may be based on at least block size); 
	performing a transform operation of the block of pixels to generate a set of transform coefficients according to the transform setting (See ¶0059 and FIG. 5 for the decoder version which produces an inverse transform operation, this is taken in view of the overall transform processes described above); and 
	encoding the transform coefficients in a bitstream (See FIG. 6).
	Zhao, however, fails to explicitly teach an orientation of a partitioning of the block, and a position of a sub-block that is being transformed, wherein the orientation of the partitioning of the block is one of a vertical splitting orientation and a horizontal splitting orientation, and wherein the 
	That is, although Zhao does indeed teach in ¶0059 how a determination of which transform to use being dependent upon at least block size, as well as describing a table for which set of transforms to use as seen in Table 2 and 3, from which ¶0124 further describes block size deciding which transforms are even capable of being used on the blocks [based on size], Zhao fails to specify which sizes are set to which sets of transforms, i.e. establishing a threshold. However, in a similar endeavor Song further specifies in ¶0159-0161 and Tables 1 and 2 wherein indeed transform types are dependent on block sizes, in line with Zhao’s teachings while specifying sizes, thus establishing at least a threshold in pixels.
	Therefore together Zhao and Song teach an orientation of a partitioning of the block, and a position of a sub-block that is being transformed, wherein the orientation of the partitioning of the block is one of a vertical splitting orientation and a horizontal splitting orientation (See ¶0338-0340 wherein the transform orientation may be either horizontal or vertical, which fits in line with for example ¶0035 of the instant application’s specification submitted on 04/11/2019; see FIG. 23A for an example of a split) , and wherein the vertical splitting orientation and the horizontal splitting orientation vary with the width and/or height of the block of pixels, respectively (See FIG. 23A of Song wherein the vertical splitting and horizontal splitting of blocks varies depending on the width and/or height of the block; for example, horizontal splitting of the two blocks in the lower-left quadrant [both being numbered 2] is different from horizontal splitting of the bottom-right two blocks in the upper-left quadrant, likewise these are both different from the vertical splitting in the upper right quadrant, each of these splits being different because of orientation as well as their respective width/height);

	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Song into Zhao because it allows for the continued use and improvement of using differing transform types into subblock partitions as well.

In regards to claim 18, the claim is rejected under the same basis as claim 17 wherein the decoding version is taught as seen in ¶0071-0072 and 0006 in view of FIG. 5.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. (“Zhao”) (U.S. PG Publication No. 2019/0281321) in view of Song et al. (“Song”) (U.S. PG Publication No. 2013/0034153) and Lee (U.S. PG Publication No. 2019/0238880).

In regards to claim 8, Zhao fails to teach the method of claim 1, wherein the block processing setting controls a Generalized Bi-prediction (GBi) operation that applies different weights for different predictors when producing a set of prediction pixels, wherein the block processing setting comprises a weight selection index for selecting a weight for a predictor, and wherein deriving the transform setting comprises selecting a transform mode from a plurality of transform modes based on the weight selection index.	

	wherein deriving the transform setting comprises selecting a transform mode from a plurality of transform modes based on the weight selection index (See ¶0045 wherein the transform techniques may be applied to blocks of variable size, this is taken in view of Zhao’s teachings in ¶0117-0124 wherein variable size may provide sets of transform modes).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Lee into Zhao because it provides a method of improving a predictor as described in ¶0012, and would thus achieve the goal of improving the process of contents, memory storage, memory access rate and processing power technologies as described in ¶0004.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. (“Zhao”) (U.S. PG Publication No. 2019/0281321) in view of Song et al. (“Song”) (U.S. PG Publication No. 2013/0034153) and Zhao et al. (“Zhao ‘754”) (U.S. Patent No. 10,419,754).
	It is to be noted that the information provided by Zhao ‘754 is also supported in the provision application of 62/651,547, filed April 2, 2018.

In regards to claim 9, Zhao fails to teach the method of claim 1, wherein the block processing setting controls a Local Illumination Compensation (LIC) operation that uses neighboring samples of the block of pixels and neighboring samples of a reference block of pixels to apply an illumination 
	In a similar endeavor Zhao ‘754 teaches wherein the block processing setting controls a Local Illumination Compensation (LIC) operation that uses neighboring samples of the block of pixels and neighboring samples of a reference block of pixels to apply an illumination adjustment to the block of pixels (See col. 17, li. 55-67 and col. 18, li. 1-16), 
	wherein the block processing setting comprises a LIC flag for enabling the LIC operation (See col. 17, li. 55-67 and col. 18, li. 1-16), and 
	wherein deriving the transform setting comprises selecting a transform mode from a plurality of transform modes based on the LIC flag (See cited paragraphs above in view of col. 17, li. 11-22 wherein deriving transform modes of course depends on information of the block, including information such as illumination changes as described above).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Zhao ‘754 into Zhao because it allows for efficiency between block data, especially in situations wherein illumination changes are to be considered as described in col. 17, li. 55-67 and col. 18, li. 1-16.

Claims 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. (“Zhao”) (U.S. PG Publication No. 2019/0281321) in view of Song et al. (“Song”) (U.S. PG Publication No. 2013/0034153) and Abe et al. (“Abe”) (U.S. PG Publication No. 2019/0246134).
	It is to be noted that the information provided by Abe is also supported in the provision application of 62/626,966, filed Feb. 6, 2018.

In regards to claim 10, Zhao fails to teach the method of claim 1, wherein the block processing setting controls an inter-prediction operation, wherein the block processing setting comprises an Advance Motion Vector Resolution (AMVR) operation that switches a resolution of a motion vector difference between a motion vector and a motion predictor of the block of pixels with a resolution selection index for selecting a resolution for the motion vector difference, and wherein deriving the transform setting comprises selecting a transform mode from a plurality of transform modes based on the resolution selection index.
	In a similar endeavor Abe teaches wherein the block processing setting controls an inter-prediction operation, wherein the block processing setting comprises an Advance Motion Vector Resolution (AMVR) operation that switches a resolution of a motion vector difference between a motion vector and a motion predictor of the block of pixels with a resolution selection index for selecting a resolution for the motion vector difference (See ¶0282 in view of FIG. 14), and wherein deriving the transform setting comprises selecting a transform mode from a plurality of transform modes based on the resolution selection index (See ¶0282 in view of FIG. 14 wherein such information may be taken in view of Zhao’s teachings described above for transformation modes wherein deriving transform modes of course depends on information of the block).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Abe into Zhao because it yields encoding efficiency by selecting appropriate resolution requirements.

In regards to claim 11, Zhao fails to teach the method of claim 1, wherein the block processing setting controls an Overlapped Block Motion Compensation (OBMC) operation for smoothing boundaries between partitions of the block of pixels using different motion vectors, wherein the block processing setting comprises a OBMC flag for enabling the OBMC operation, and wherein deriving the 
	In a similar endeavor Abe teaches wherein the block processing setting controls an Overlapped Block Motion Compensation (OBMC) operation for smoothing boundaries between partitions of the block of pixels using different motion vectors, wherein the block processing setting comprises a OBMC flag for enabling the OBMC operation (See ¶0146-0147), and wherein deriving the transform setting comprises selecting a transform mode from a plurality of transform modes based on the OBMC flag (See ¶0282 in view of FIG. 14 wherein such information may be taken in view of Zhao’s teachings described above for transformation modes wherein deriving transform modes of course depends on information of the block).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Abe into Zhao because it yields encoding efficiency by selecting appropriate resolution requirements.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. (“Zhao”) (U.S. PG Publication No. 2019/0281321) in view of Song et al. (“Song”) (U.S. PG Publication No. 2013/0034153) and Chen et al. (“Chen”) (U.S. PG Publication No. 2016/0219278).

In regards to claim 12, Zhao teaches the method of claim 1, wherein the block processing setting controls an inter-prediction operation (See ¶0089). 
	Zhao, however, fails to teach wherein the block processing setting comprises a merge candidate index that selects one of a set of one or more Merge candidates, and wherein deriving the transform setting comprises selecting a transform mode from a plurality of transform modes based on the merge index.

	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Chen into Zhao because it yields encoding efficiency by selecting and identifying the proper merge candidate.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. (“Zhao”) (U.S. PG Publication No. 2019/0281321) in view of Song et al. (“Song”) (U.S. PG Publication No. 2013/0034153) and Kim et al. (U.S. PG Publication No. 2017/0223352), in further view of Hsu (U.S. PG Publication No. 2017/0366824).

In regards to claim 19, Zhao fails to teach the method of claim 1, wherein deriving the transform setting further comprises selecting the transform mode from the plurality of transform modes based on a temporal layer, and a control flag at one of a slice level and a picture level.
	In a similar endeavor Kim teaches wherein deriving the transform setting further comprises selecting the transform mode from the plurality of transform modes based on a temporal layer (See ¶0308 wherein a transform unit/mode may be based on intra mode or inter mode; it is noted by the examiner that the instant application’s specification fails to specify what exactly a temporal layer is, thus a broadest reasonable interpretation was given with temporal modes).

	In a similar endeavor Hsu teaches a control flag at one of a slice level and a picture level (See ¶0023 wherein various flags, including a control flag, may be signaled at a sequence, picture or slice header level).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Hsu into Zhao because it allows for more adaptive video control as flags may be signaled at various levels according to what is needed, whether in an overall sequence or more specific such as at a slice level to inform the decoder as described in ¶0023.

Allowable Subject Matter
Claim 20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
	The prior art of record [in particular, Zhao et al. (“Zhao”) (U.S. PG Publication No. 2019/0281321) in view of Song et al. (“Song”) (U.S. PG Publication No. 2013/0034153)] do not disclose, with respect to claim 20, wherein the system further implicityly assigns the transform setting in the one of horizontal/vertical transforms sets based on them having a fixed equation of a Generalized Bi-prediction index (GBi) wherein even number GBi indeces are implicitly mapped to a first transform group and odd-numbered GBi indeces are implicitly mapped to a second transform group.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDEMIO NAVAS JR whose telephone number is (571)270-1067.  The examiner can normally be reached on M-F, ~ 9 AM -6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 5712727383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


EDEMIO . NAVAS JR
Examiner
Art Unit 2483



/EDEMIO NAVAS JR/Examiner, Art Unit 2483